Citation Nr: 1132311	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  06-17 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to the service-connected low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse

ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to May 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The October 2005 decision denied the Veteran's application to reopen the claim for service connection for a low back disability.  The September 2006 decision denied service connection for depression.

In October 2006, the Veteran was afforded a personal hearing before a hearing officer at the RO and in September 2008, the Veteran was afforded a personal hearing before the undersigned.  Transcripts of the hearings are of record.  

In February 2009, the Board reopened the claim for service connection for a low back disability and remanded the present matter for additional development and due process concerns.  Regarding the claim for a low back disability, the Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

In July 2010, the Board denied the Veteran's claim for service connection for a low back disability and remanded the claim for service connection for an acquired psychiatric disorder for additional development and due process concerns.  The Veteran appealed the decision regarding service connection for a low back disability to the United States Court of Appeals for Veterans Claims (hereinafter, "the Court").  In May 2011, the Court granted a Joint Motion for Remand and remanded the matter to the Board for action consistent with the Court order.

Regarding the claim for service connection for depression, medical treatment records show that the Veteran's psychiatric disorder has been variously diagnosed over the years.  The Board has broadly construing the Veteran's contentions and recharacterized that issue in order to generalize the Veteran's different psychiatric diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A low back disability did not have its onset during active service or result from disease or injury in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

Post-service medical treatment records show that the Veteran had been diagnosed as having a herniated disc at L5-S1 with associated radiculitis.  Therefore, the first requirement for service connection for this claim, the existence of a current disability, is met.  See Hickson, 12 Vet. App. at 253.  

Service treatment records show that the Veteran was treated multiple times for low back pain during service in October 1971, February 1973, and April 1973.  A subsequent April 1973 treatment record showed that the Veteran's low back was asymptomatic at that time and the May 1973 separation examination reported no abnormalities of the spine.  

Post-service medical evidence shows that the Veteran sustained a back injury in 1977 at work when he tried to move an 1800 pound partially uprooted bus pole and was diagnosed with a herniated disc at L5-S1 with associated radiculitis.  He was subsequently granted Worker's Compensation and Social Security Administration benefits based on that injury.  Medical records associated with those determinations include a September 1989 vocational report in which the Veteran's reported his history of service in the Air Force, but no report of injury during that period.  A September 1995 report prepared for the Arizona Disability Determination Service included the Veteran's report of injury in 1997, with no report of any injury in service.  

At an August 1986 VA examination, the Veteran was diagnosed as having a herniated disc with sciatica and severe muscle spasm.  The examiner stated that the Veteran had a history of disc herniation during service when he injured his back.  In the history section of the examination, the Veteran reported that he injured his back in service; he did not report the post-service work-related back injury.  There is no indication that the examiner reviewed the Veteran's claims file.   

The Veteran was afforded another VA examination in August 1995 which showed that the Veteran had flattening of his normal lumbar lordosis.  The Veteran reported a history of in-service back injury, but did not report any post-service work-related injury.  There is no indication that the examiner reviewed the Veteran's claims file.  

A February 2007 VA neurology note stated that the Veteran's low back pain occurred after attempting to lift a stationary box when on duty in the military and concluded that the current low back condition was casually related to the inservice injury.  The Veteran did not mention the 1977 injury post-service and there was no indication that the claims file was reviewed at that time.

In July 2009, the Veteran was afforded a VA psychiatric examination.  Following a review of the claims file and the Veteran's reported history, the examiner opined that it seemed that the Veteran's depression was at least as likely as not related to his lower back injury suffered in the military and the subsequent pain, loss of independence, and loss of autonomy he experienced.  

The Veteran was also afforded a VA orthopedic examination in July 2009.  During that examination, the examiner reviewed the Veteran's reported history and conducted a physical examination showing that the Veteran suffered from moderate functional impairment of the back.  The examiner did not render an opinion until the claims file was provided in March 2010.  Following a review of the claims file, the examiner opined that it was much less likely as not that any current condition of the lumbar spine was related to the military service.  The examiner explained that while the Veteran appeared to have several episodes of low back strain in service, his back was normal at separation examination.  Additionally, the Veteran was granted workers' compensation and Social Security benefits based on the injury that occurred in 1977.  

The Veteran's private physicians provided several letters in support of the Veteran's claim.  In an April 1986 letter, Dr. E.E. stated that he had been treating the Veteran since December 1979, at that time the Veteran had been treated by another physician since 1973 for back problems.  In an April 1994 letter, Dr. W.S.H., stated that he had been treating the Veteran since 1978 for radiculitis of the back.  Letters dated October 2006 and September 2008 from Dr. W.S.H. state that the Veteran sustained a back injury in service in 1972, which resurfaced when injured at work in 1977.  In the October 2006 letter, it was noted that records from U.S. Air Force hospital on the Luke Air Force Base in Arizona were reviewed showing injuries to the Veteran's left shoulder and back in 1972-1973.  The physician stated that the Veteran was discharged from service because of these injuries and that he reinjured his back in July 1977 while working in maintenance for the Ohio Bus Company.  In the September 2008 letter, it was noted that the Veteran sustained a back injury in 1972 during service and his condition improved and he was asymptomatic when discharged from care.  The Veteran's symptoms resurfaced when he was injured at work in 1977.  Dr. W.S.H. opined in both letters that the Veteran's work injury aggravated his condition from the initial inservice injury and that it was reasonable to assume that the present symptoms were related to the initial injury inservice.  

The record also includes a July 1988 letter from Dr. T.J.P. prepared after an examination in connection with the Veteran's worker's compensation claim.  In describing the nature of the Veteran's then-current condition, Dr. T.J.P. specifically noted the Veteran's report that he had not had back problems prior to the 1977 work injury.  

After a careful review of the record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's low back disability had its onset during active service or is related to any in-service disease or injury.  

The Veteran has asserted in correspondence and hearings of record that his current back condition was caused by an injury sustained during service.  In addition, friends and family of the Veteran submitted statements regarding post-service treatment shortly after separation.  See letters received in December 1987, August 1995, and September 2008.  Although lay testimony can be competent to describe symptoms and generally observable conditions, it generally is not competent to establish a medical diagnosis or medical etiology.  Further, competent testimony can be rejected only if found to be mistaken or otherwise deemed not credible.  See Jandreau, 492 F.3d at 1376.  

In evaluating medical opinion evidence, the Board may reject a medical opinion that is based on facts provided by a Veteran that have been found to be inaccurate or that are contradicted by other facts of record.  The Board may not disregard a medical opinion solely on the rationale that the medical opinion was based on a history provided by the Veteran, and instead must evaluate the credibility and weight of the history upon which the opinion is predicated.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  

The Board has given due consideration to the Veteran's lay statements as to onset and causation of his back disorder.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran is competent to report his symptomatic history; however, the Board has weighed his statements and finds his recollections and statements made in connection with a claim for VA compensation benefits to be less probative than the statements rendered for examination purposes.  Specifically, the statements made in numerous examinations in connection with his post-service injury and worker's compensation and Social Security determinations.  Such histories reported for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker, 10 Vet. App. at 67 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care). 

The Board finds the 1988 letter from Dr. T.J.P. to be significant because it included the Veteran's own report that he did not suffer from any back problems prior to the 1977 work injury.  The records contemporaneous to the Veteran's claim for worker's compensation benefits show that he believed his back problems were a result of the 1977 injury; not related to service.  The Board also finds it significant that at the time of the 1985 and 1996 VA examinations, the Veteran gave an inaccurate report of his history; specifically that he injured his back in service, without mention of the post-service work injury.  The Veteran's lay statements that he believes he has a current low back disorder which results from his service are not credible since history previously provided by the Veteran contradicts statements made after he submitted this claim.

Private and VA records regarding his low back disability include several opinions linking the Veteran's back condition to service.  However, the Board has found these opinions to be unpersuasive.  The opinion provided by the Veteran's private physician, Dr. W.S.H., stated that it was reasonable to assume that the present symptoms were related to the initial injury inservice.  Although the physician had treated the Veteran for a number of years, the opinion provided was based on history provided by the Veteran that is not supported by the evidence of record, which shows that the Veteran did not have back problems prior to the 1977 work injury.  

The private physician stated as support for the opinion provided that the Veteran was discharged from service because of his shoulder and back injuries.  The service treatment records show that the Veteran received a medical discharge; however, it was for psychiatric problems.  The private physician's opinion was based on history from the Veteran that is not credible and it is therefore not probative.  

As shown above, a February 2007 VA neurology note stated that the Veteran's current low back condition was casually related to the inservice injury.  This opinion, however, was not based on a review of the entire record and, significantly, it is not evident that the 1977 injury was considered.  Therefore, this opinion is likewise not probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

The Veteran was recently afforded VA examinations in July 2009 and July 2010.  Although the July 2009 psychiatric examiner's opinion indicated that the Veteran's current back disability was related to service, the Board finds that the phrasing of this opinion was speculative at best.  Service connection may not be based on speculation or even remote possibility.  38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228 (1992).  The July 2010 examiner stated that the Veteran aggravated his back in 1977 while at work.  In the case of either VA examiner, they did not specifically consider whether the Veteran's back disability was related to service, rather, the examiners were addressing whether the Veteran's psychiatric disorder was caused by a service-connected disability.  This weighs against the probative value of the opinion, especially as compared to the March 2010 VA opinion provided by the VA orthopedic examiner who specifically addressed whether the Veteran's back disability was related to service.  The VA examiner provided a definitive opinion that the Veteran's current back disability was not related to active service, but indicated that it was due to the post-service injury that occurred in 1977.  As the examiner provided rationale and cited to specific evidence in the file as support for his opinion, it is found to be persuasive.  See Prejean, 13 Vet. App. at 448-9.  

Finally, the Board has given due consideration to the Veteran's friends and family's lay statements as to post-service treatment and as to onset and causation of his back disorder.  Davidson, 581 F.3d 1313.  Four statements received in December 1987 were all identical except for the signatures and stated that the Veteran sought and received medical attention for his lower back from Dr. S. of Youngstown, Ohio, in June and July 1973.  The July 1995 letter from the Veteran's mother stated that the Veteran was seen by Dr. S. of Youngstown, Ohio, from 1973 to 1975 for his back problems and herniated discs in his lower spine, but the physician was deceased and attempts to retrieve his records were futile.  She also stated that his condition was "then and still was current and deteriorating."  In two identically worded letters dated September 2008, the Veteran's mother and S.H. stated that the Veteran received medical treatment for injuries suffered in the lower back and left shoulder in 1974 and those injuries occurred while he was in active duty in the Air Force.  As laymen, the Veteran's friends and family are competent to testify concerning generally observable conditions such as whether the Veteran received treatment.  Where, as here, the determinative issue involves a question of a medical nexus or medical causation, not capable of lay observation, competent medical evidence is required to substantiate the claim because a lay person is not qualified through education, training, and expertise to offer an opinion on medical causation.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical opinion.  38 C.F.R. § 3.159.  In addition, the statements were given many years after the claimed post-service treatment and did not address the post-service back injury of 1977.  Furthermore, many of the statements were essentially the same statement with different signatories.  Significantly, the record establishes that the Veteran himself had reported that he did not have back symptoms following service until he sustained post-service injuries, which weighs heavily against the assertions that he had post-service treatment for the inservice back injury.  See July 1988 letter from Dr. T.J.P.  These facts weigh against the probative value of this evidence.  For these reasons, the Board rejects the Veteran's friends and family's statements as competent evidence to substantiate the claim that the Veteran's low back disability is related to an injury, disease, or event of service origin.

For the reasons and bases provided above, the evidence in this case preponderates against the claim for service connection for a low back disability.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Complete notice was sent in June 2005, March 2006, and March 2009 and the claim was readjudicated in a May 2010 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

Service connection for a low back disability is denied.


REMAND

Review of the record upon its return to the Board discloses that the development requested by the Board was not completely accomplished.  In this regard, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

In the July 2010 Board remand, the RO was directed to obtain a VA opinion by the examiner who examined the Veteran in July 2009 to determine the current nature and likely etiology of the Veteran's psychiatric disorder, including his depressive disorder.  The examiner was also asked to discuss the April 1973 diagnosis of passive-dependent personality.  In addition, the Board stated that an opinion should be obtained considering the April 1973 inservice note that the Veteran was depressed and observing that the Veteran's claim for a low back disability had been denied.  

In July 2010, the VA examiner who examined the Veteran in July 2009, provided an addendum.  The examiner, however, provided an opinion as to whether the Veteran's current depression was related to his inservice back problems.  He opined that it appeared that the Veteran's depression seemed more likely a result of the post-service back injury than the back problems during service.  In addition, he found it difficult to render an opinion or discuss the diagnosis of passive dependent personality as this was an old diagnostic term dating back nearly 40 years and there was no symptomatology discussed in the military records that would clarify anything related to this matter.  

The Board finds that another VA examination is necessary in this case as the requested opinion was not provided by the VA examiner.  The Board requested that the etiology of the Veteran's psychiatric disorders be determined and an opinion provided stating whether they were related to service.  The examiner's opinion only addressed whether the Veteran's depression was related to his inservice back injury, which was not the opinion requested and the examiner failed to observe that service-connection for a back disability was not established.  Therefore, another opinion should be obtained on remand considering the inservice finding that the Veteran was depressed and diagnosed as having passive dependent personality and observing that the Veteran's claim for a low back disability has been denied.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Daves v. Nicholson, 21 Vet. App. 46 (2007).  

Board decisions are routinely vacated by the Court due to a failure to meet the requirements of a prior Board remand.  As such, a remand is required to correct these deficiencies.  Stegall, supra.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination to determine the current nature and likely etiology of his diagnosed psychiatric disorders, including depressive disorder.  The claims file must be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

Based on the examination and review of the record, the examiner should offer an opinion as to the etiology of the Veteran's diagnosed depressive disorder, to include whether it is at least as likely as not that any currently demonstrated psychiatric disorder, including depressive disorder, is related to the Veteran's military service.  

The examiner should specifically discuss the April 1973 diagnosis of passive-dependent personality and finding that the Veteran was depressed.  The examiner should also observe that the Veteran's claim for a low back disability has been denied. 

A detailed rationale for any opinion expressed should be provided.

2.  Then, readjudicate the claim on appeal, with application of all appropriate laws and regulations and consideration of any additional information obtained.  If the decision with respect to the claim remains adverse to the appellant, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


